Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-13 remain for examination, wherein claims 1, 10, and 12 are independent claims.

Claim Objections
Claim 2 is objected to because of the following informalities:  “…” in equation (1) should be deleted.  Appropriate correction is required.
Claims 3-6 are objected to because of the following informalities:  “one type two type or more” in the instant claims is suggested to amended as “at least one”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject type or two type" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "type"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-5 and 8-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Minami et al  (US-PG-pub, 2014/0242414 A1, listed in IDS filed on 3/11/2019, updated as US 9,988,700 B2, thereafter PG’414).
Regarding claims 1-2 and 8-9, PG’414 teaches a galvanized high-strength steel sheet (Title and abstract of PG’414), which reads on the metal coated steel sheet as recited in the instant claims 1-2 with galvanized layer or alloyed hot-dip galvanized layer (par.[00163], [0200], and [0223]-[0224] of PG’414), which reads on the claimed limitations as recited in the instant claims 8-9. The comparison of the composition ranges between the alloy #B in table 1 of PG’414 and those of the instant claims is listed in the following table. Since the alloy #B in tables 1, 9, and 12 of PG’414 teaches all of the claimed alloy composition, microstructures as recited in the instant claims, claims 1-2 are anticipated by PG’414.


From instant Claim 1 (in mass.%)
PG’414 #B in table I (in mass%)
within range
(in mass%)
C
0.03-0.70
0.220
0.220
Si
0.25-2.50
1.45
1.45
Mn
1.00-5.00
1.84
1.84
P
0.100 or less
0.008
0.008
S
0.010 or less
0.0013
0.0013
Al (sol.)
0.001-2.500
0.094
0.094
N
0.020 or less
0.0052
0.0052
Ti
0-0.300
Trace amount
Trace amount
Nb
0-0.300
Trace amount
Trace amount
V
0-0.300
Trace amount
Trace amount
Cr
0-2.000
Trace amount
Trace amount
Mo
0-2.000
Trace amount
Trace amount
B
0-0.0200
Trace amount
Trace amount
Cu
0-2.000
Trace amount
Trace amount
Ni
0-2.000
Trace amount
Trace amount
Ca
0-0.0100
Trace amount
Trace amount
Mg
0-0.0100
Trace amount
Trace amount
REM
0-0.1000
Trace amount
Trace amount
Bi
0-0.0500
Trace amount
Trace amount
Fe
Balance + impurities
Balance +impurities
Balance +impurities
C in the retained austenite
0.85 or more
0.94 (#5 in table 12 of PG’414)
0.94
Retained austenite (vol%)
5.0 or more 
8 (#5 in table 9 of PG’414)
8
Tempered martensite (Vol.%)
5.0 or more 
6 (#5 in table 9 of PG’414)
6

From claim 2


Polygonal ferrite (vol.%)
2.0 or more
50 (#5 in table 9 of PG’414)
50
[Mn]/[Mn]
1.10 or more
1.35 (#5 in table 12 of PG’414)
1.35


Regarding claim 3, the alloy #L in tables 1, 9, and 12 of PG’414 teaches all of the claimed alloy composition, microstructures as recited in the instant claim 1 and the alloy #L in table 1 of PG’414 includes 0.068 mass% Ti in the alloy, 
Regarding claim 4, the alloy #G in tables 1, 9, and 12 of PG’414 teaches all of the claimed alloy composition, microstructures as recited in the instant claim 1 and the alloy #G in table 1 of PG’414 includes 1.73 mass% Cr in the alloy, which reads on the claimed limitation in the instant claim 4. Claim 4 is anticipated by PG’414.
Regarding claim 5, the alloy #U in tables 1, 9, and 12 of PG’414 teaches all of the claimed alloy composition, microstructures as recited in the instant claim 1 and the alloy #U in table 1 of PG’414 includes 1.22 mass% Ni and 0.83 mass% Cu in the alloy, which reads on the claimed limitation in the instant claim 5. Claim 5 is anticipated by PG’414.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over PG’414.
Regarding claim 6, the alloy #B in table 1 of PG’414 does not specify adding one or more of Ca, Mg, and REM in the alloy as recited in the instant claim. However, PG’414 specify adding One or Two or More including Ca, Mg, and REM of 0.0001 to 0.5000% in Total in the alloy for improving the formability of the steel (par.[0130]-[0131] of PG’141), which overlaps the claimed composition ranges as recited in the instant claim. Overlapping in alloy composition ranges creates a prima facie case of obviousness. MPEP 2144 05 I. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the amount of Ca, Mg, and/or REM in the alloy in order to improving the formability of the steel (par.[0130]-[0131] of PG’141) and PG’414 teaches the same galvanized high-strength steel sheet throughout whole disclosing range.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over PG’414 in view of Imai et al (US-PG-Pub 2014/0212686 A1, thereafter PG’686).
Regarding claim 7, the alloy #B in table 1 of PG’414 does not specify adding 0.0001-0.0500 mass% Bi in the alloy as prima facie case of obviousness. MPEP 2144 05 I. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to add proper amount of Bi in the alloy as demonstrated by PG’686 in the alloy of PG’414 in the alloy in order to improve the stretch flange-ability by means of the refinement of solidified structure of the alloy (par.[0085 of PG’686).

Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over PG’414 in view of Matsuoka et al (US-PG-Pub 2003/0106622 A1, thereafter PG’622).
Regarding claims 10 and 12, the alloy #B in table 1 of PG’414 teaches all of the claimed alloy composition as recited in the instant claims (refer to the rejection for the instant oC for 30 seconds to 20 minutes (cl.8 par.[0141] and [0175]-[0176] of PG’414), which reads on all of the essential manufacturing process steps including annealing, galvanizing, galvannealing (cl.12), temper rolling, and tempering treatment as recited in the instant claims. More specifically, PG’414 specify performing annealing at a maximum heating temperature (Ac1+40)oC to 1000oC, cooling the steel sheet from the maximum heating temperature to 700oC at 1.0 to 10.0oC/sec on average, cooling from 700oC to 500oC at 5.0 to 200.0oC/sec on average, and further cooling (par.[0040] of PG’414), which reads on the claimed annealing and cooling to process as recited in the instant claims. The cooling rate of 5.0 to 200.0oC/sec disclosed by PG’414 overlaps the claimed 2.0 to 100.0oC/sec as recited in the instant claims, which creates a prima facie case of obviousness. MPEP 2144 05 I. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the cooling rate from the disclosure of PG’414 since PG’414 teaches the same galvanized high-strength steel sheet throughout whole disclosing range. PG’414 specify subjecting galvanizing treatment after oC (par.[0015] of PG’622) and PG’622 specify that: “The hot-dip galvanizing treatment may be carried out under treatment conditions (galvanizing bath temperature: 450 to 500oC) used in a usual continuous hot-dip galvanizing line without a particular restriction. Because galvanizing at an excessively high temperature leads to a poor platability, galvanizing is preferably conducted at a temperature of not more than 500oC. Galvanizing at a temperature of less than 450oC causes deterioration of platability. From the viewpoint of forming martensite, the cooling rate from the hot-dip galvanizing temperature to 300oC is preferably not less than 5oC/second.” (par.[0316] of PG’622), which reads on the heat treatment after temper rolling, and overlaps the claimed cooling condition after galvanizing. MPEP 2144 05 I. Therefore, it would 
Regarding claims 11 and 13, PG’414 specify performing annealing at a maximum heating temperature (Ac1+40)oC to 1000oC, cooling the steel sheet from the maximum heating temperature to 700oC at 1.0 to 10.0oC/sec on average, cooling from 700oC to 500oC at 5.0 to 200.0oC/sec on average, and further cooling (par.[0040] of PG’414), which overlaps the the heating temperature Ac3 or more and the cooling rate since PG’414 provides alloy #B in table 1 has Ac3 temperature 805oC (table 6 of PG’414). Overlapping the annealing temperature and cooling rate creates a prima facie case of obviousness. MPEP 2144 05 I. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize annealing temperature and the cooling rate from the disclosure of PG’414 since PG’414 teaches the same galvanized high-strength steel sheet throughout whole disclosing range.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-9 are rejected on the ground of nonstatutory obviousness type double patenting as being unpatentable over claims 1-5 of copending application No. 16/312,214 (US 10,787,727 B2) in view of PG’414.  
Regarding instant claims 1-9, although the conflicting claims are not identical, they are not patentable distinct from each other because claims 1-5 of copending application No. 16/312,214 (US 10,787,727 B2) teaches all of the similar alloy composition and microstructures for the same steel sheet as claimed in the instant claims. Regarding the coated layer on the steel sheet, PG’414 teaches a galvanized high-strength steel 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIE YANG whose telephone number is (571)270-1884.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan J Johnson can be reached on 571-272-1177.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIE YANG/Primary Examiner, Art Unit 1734